DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 05/15/2020 is incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   

                                 Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electric power storage device” in claim 1, and “fastening system” in claims 7 and 14-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “electric power storage device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “electric power storage” without reciting sufficient structure to achieve the function.   
Claim limitation “fastening system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “fastening” without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 7 and 14-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Electric power storage device treated as meaning comprises a battery based on an assembly of electrochemical cells. See par. 15.
Fastening system treated as meaning snap-fitting, screwing or equivalent. See par. 61.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).        

                                   Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “an electrical radiator type heating appliance” in line 1. The limitation renders the claim indefinite because of the addition of the word "type" which makes the scope of the limitation indeterminate. See MPEP 2173.05(b)(III)(E). 
                                                                       
                                     Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 9 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Maxbauer et al. (US 2014/0284022).
In regards to claim 1, Maxbauer discloses an electrical radiator type heating appliance (portable heating unit 10; Figs. 1-2 and 4) having a case (housing 20) containing, an electric power storage device (battery 98) operating under a direct current configured to be charged by an electric power supply source (external power supply 62) external to the appliance (par. 18), at least one heater member (heating element 91) that is powered by the electric power supply source (62) and/or by the electric power storage device (98), the case (20) comprising at least one air inlet (inlet aperture 12) arranged in the case (20) to allow air to enter a volume (space inside case 20) delimited internally by the case (20) and at least one air outlet (outlet aperture 24) arranged in the case (20) to allow air to exit the volume (Fig. 2), 
          wherein the electric power storage device (98) is implanted across an air flow which circulates (refer to par. 31, wherein to draw air flow over components such as rechargeable power source 98), in the volume, from the at least one air inlet (12) to the at least one air outlet (24), at a location located, in a direction of circulation of the flow, between the at least one air inlet (12) and, the at least one heater member (refer to par. 28, wherein draw air into the housing 20 through the inlet aperture 12, past the heating element 91 to the outlet aperture 24). 
         Maxbauer fails to explicitly teach the at least one air inlet being arranged in a lower portion of the case and the at least one air outlet being arranged in an upper portion of the case.
        However, a person skilled in the art before the effective filing date of the claimed invention would recognize that the position of the air inlet and air outlet would be determined by design factors such as the amount of space provided, which depends on the size of the inlets and outlets, etc.
       In view of Maxbauer’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the air inlet to be arranged in the lower portion of the case and the at least one air outlet to be arranged in the upper portion of the case since such an arrangement is determined by design factors such as the amount of space provided, which depends on the size of the of air inlet  and air outlets in order to draw air flow over components and to direct heated air to exit the housing (refer to par. 31).
Further, it has been held that rearrangement of parts only involves routine skill in the art. MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019, 86 U.S.P.Q. (BNA) 70 (C.C.P.A. 1950) (switch position).
In regards to claim 2, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 1. Further, Maxbauer teaches wherein the at least one air inlet comprises an opening (inlet aperture 12), but fails to explicitly teach the inlet opening being arranged in a rear face of the case.  
        However, a person skilled in the art before the effective filing date of the claimed invention would recognize that the position of the air inlet would be determined by design factors such as the amount of space provided, which depends on the size of the inlets and outlets, etc.
       In view of Maxbauer’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the air inlet to be arranged in a rear face of the case since such an arrangement is determined by design factors such as the amount of space provided, which depends on the size of the of air inlet in order to draw air flow over components in the housing (refer to par. 31).
Further, it has been held that rearrangement of parts only involves routine skill in the art. MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019, 86 U.S.P.Q. (BNA) 70 (C.C.P.A. 1950) (switch position).
In regards to claim 3, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 1. Further, Maxbauer teaches wherein the electric power storage device (98) comprises a battery based on an assembly of electrochemical cells (refer to par. 32, wherein battery cells).  
In regards to claim 6, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 3. Further, Maxbauer teaches wherein the electrochemical cells (98) are in direct thermal contact with the air flow which circulates from the at least one air inlet (12) to the at least one heater member (91).  
In regards to claim 9, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 1. Further, Maxbauer teaches wherein the electric power storage device (98) comprises a battery based on an assembly of electrochemical cells (refer to par. 32, wherein battery cells).  

Claims 4-5, 8, 13 and 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Maxbauer et al. (US 2014/0284022in view of IRITANI et al. (US 2011/0300421).
In regards to claim 4, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 3, but fails to explicitly teach wherein the case contains two opposite plates framing the electrochemical cells on either side thereof in a direction along which a thickness of the case is counted.
          IRITANI teaches an electric power source device wherein the case (battery casing 4; Fig. 1) contains two opposite plates (a pair of binding plates; par. 27) framing the electrochemical cells (layered battery cells 2) on either side thereof in a direction along which a thickness of the case is counted.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the case contains two opposite plates framing the electrochemical cells on either side thereof in a direction along which a thickness of the case is counted as taught by IRITANI in order to receive a compression force by external force directing toward inside from the both ends so as the respective battery cells 2 are bound to each other and integrated as one unit by a stable force (refer to par. 27 of IRITANI). 
In regards to claim 5, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 4. Further, IRITANI teaches wherein the air flow which circulates from the at least one air inlet (air inlet opening 45 of IRITANI) to the at least one heater member (heating element 91 of Maxbauer) circulates in an interval (interval between battery cells 2 of IRITANI) delimited between and by the two opposite plates (refer to par. 27 of IRITANI).  
In regards to claim 8, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the air flow circulates by natural convection effect in the case. 
          IRITANI teaches an electric power source device wherein the air flow circulates by natural convection effect in the case (refer to par. 8).  
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the air flow circulates by natural convection effect in the case as taught by IRITANI in order to provide temperature difference between the lower and upper portions of the battery casing and the battery cells can be balanced and thereby the battery cells are effectively heated (refer to par. 8 of IRITANI). 
In regards to claim 13, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 4. Further, Maxbauer teaches wherein the electrochemical cells (98) are in direct thermal contact with the air flow which circulates from the at least one air inlet (12) to the at least one heater member (91).  
In regards to claim 19, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 2, but fails to explicitly teach wherein the air flow circulates by natural convection effect in the case. 
        IRITANI teaches an electric power source device wherein the air flow circulates by natural convection effect in the case (refer to par. 8).  
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the air flow circulates by natural convection effect in the case as taught by IRITANI in order to provide temperature difference between the lower and upper portions of the battery casing and the battery cells can be balanced and thereby the battery cells are effectively heated (refer to par. 8 of IRITANI). 
In regards to claim 20, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 3, but fails to explicitly teach wherein the air flow circulates by natural convection effect in the case. 
IRITANI teaches an electric power source device wherein the air flow circulates by natural convection effect in the case (refer to par. 8).  
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the air flow circulates by natural convection effect in the case as taught by IRITANI in order to provide temperature difference between the lower and upper portions of the battery casing and the battery cells can be balanced and thereby the battery cells are effectively heated (refer to par. 8 of IRITANI). 

Claims 7 and 16-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Maxbauer et al. (US 2014/0284022) in view of Kobayashi et al. (US 2002/0005708).
In regards to claim 7, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the case and the electric power storage device delimit respectively first elements and second elements of a same fastening system ensuring holding the electric power storage device at the location relative to the case. 
          Kobayashi teaches a power supply unit wherein the case (battery case 2; Figs. 1-2) and the electric power storage device (a plurality of battery modules 3) delimit respectively first elements (left side elements such as bolts 20 and nuts 9; Fig. 2) and second elements (right side elements such as bolts 20 and nuts 9; Fig. 2) of a same fastening system ensuring holding the electric power storage device (3) at the location relative to the case (2). 
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the case and the electric power storage device delimit respectively first elements and second elements of a same fastening system ensuring holding the electric power storage device at the location relative to the case as taught by           Kobayashi in order to increase the cooling efficiency of the cells at the further downstream can be enhanced to reduce the difference in temperatures within the storage battery row (refer to par. 7 of Kobayashi). 
In regards to claim 16, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 2, but fails to explicitly teach wherein the case and the electric power storage device delimit respectively first elements and second elements of a same fastening system ensuring holding the electric power storage device at the location relative to the case.  
         Kobayashi teaches a power supply unit wherein the case (battery case 2; Figs. 1-2) and the electric power storage device (a plurality of battery modules 3) delimit respectively first elements (left side elements such as bolts 20 and nuts 9; Fig. 2) and second elements (right side elements such as bolts 20 and nuts 9; Fig. 2) of a same fastening system ensuring holding the electric power storage device (3) at the location relative to the case (2). 
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the case and the electric power storage device delimit respectively first elements and second elements of a same fastening system ensuring holding the electric power storage device at the location relative to the case as taught by           Kobayashi in order to increase the cooling efficiency of the cells at the further downstream can be enhanced to reduce the difference in temperatures within the storage battery row (refer to par. 7 of Kobayashi). 
In regards to claim 17, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 3, but fails to explicitly teach wherein the case and the electric power storage device delimit respectively first elements and second elements of a same fastening system ensuring holding the electric power storage device at the location relative to the case. 
          Kobayashi teaches a power supply unit wherein the case (battery case 2; Figs. 1-2) and the electric power storage device (a plurality of battery modules 3) delimit respectively first elements (left side elements such as bolts 20 and nuts 9; Fig. 2) and second elements (right side elements such as bolts 20 and nuts 9; Fig. 2) of a same fastening system ensuring holding the electric power storage device (3) at the location relative to the case (2). 
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the case and the electric power storage device delimit respectively first elements and second elements of a same fastening system ensuring holding the electric power storage device at the location relative to the case as taught by           Kobayashi in order to increase the cooling efficiency of the cells at the further downstream can be enhanced to reduce the difference in temperatures within the storage battery row (refer to par. 7 of Kobayashi). 

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Maxbauer et al. (US 2014/0284022) in view of Kanai et al. (US 2005/0095499).
In regards to claim 10, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 9, but fails to explicitly teach wherein the case contains two opposite plates framing the electrochemical cells on either side thereof in a direction (Y) which a thickness along of the case is counted. 
       Kanai teaches a battery pack wherein the case (1), (Figs. 21-26) contains two opposite plates (3a, 3b) framing the electrochemical cells (unit cells 2) on either side thereof in a direction (air flow direction) which a thickness along of the case (1) is counted (as can be seen in Figs. 21-26). 
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the case contains two opposite plates framing the electrochemical cells on either side thereof in a direction which a thickness along of the case is counted as taught by Kanai in order to provide the entire battery set to be integrated by the outer case 1 (refer to par. 70 of Kanai). 
In regards to claim 11, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 10, but fails to explicitly teach wherein the air flow which circulates from the at least one air inlet to the at least one heater member circulates in an interval delimited between and by the two opposite plates.  
        Kanai further teaches wherein the air flow which circulates from the at least one air inlet (slits 4; Figs. 21-26) to the at least one heater member (heating element 91 of Maxbauer) circulates in an interval (interval between battery cells 2) delimited between and by the two opposite plates (3a, 3b), (as can be seen in Figs. 21-26).  
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the case contains two opposite plates framing the electrochemical cells on either side thereof in a direction which a thickness along of the case is counted as taught by Kanai in order to provide the entire battery set to be integrated by the outer case 1 (refer to par. 70 of Kanai). 
In regards to claim 12, Maxbauer meets the claim limitations as disclosed above in the rejection of claim 11. Further, Maxbauer teaches wherein the electrochemical cells (98) are in direct thermal contact with the air flow which circulates from the at least one air inlet (12) to the at least one heater member (91).  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Maxbauer et al. (US 2014/0284022) in view of Kanai et al. (US 2005/0095499), further in view of Kobayashi et al. (US 2002/0005708).
In regards to claim 14, Maxbauer as modified meets the claim limitations as disclosed above in the rejection of claim 12, but fails to explicitly teach wherein the case and the electric power storage device delimit respectively first elements and second elements of a same fastening system ensuring holding the electric power storage device at the location relative to the case.
          Kobayashi teaches a power supply unit wherein the case (battery case 2; Figs. 1-2) and the electric power storage device (a plurality of battery modules 3) delimit respectively first elements (left side elements such as bolts 20 and nuts 9; Fig. 2) and second elements (right side elements such as bolts 20 and nuts 9; Fig. 2) of a same fastening system ensuring holding the electric power storage device (3) at the location relative to the case (2). 
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the case and the electric power storage device delimit respectively first elements and second elements of a same fastening system ensuring holding the electric power storage device at the location relative to the case as taught by           Kobayashi in order to increase the cooling efficiency of the cells at the further downstream can be enhanced to reduce the difference in temperatures within the storage battery row (refer to par. 7 of Kobayashi).  

Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Maxbauer et al. (US 2014/0284022) in view of Kanai et al. (US 2005/0095499) and Kobayashi et al., further in view of IRITANI et al. (US 2011/0300421).
In regards to claim 15, Maxbauer as modified meets the claim limitations as disclosed above in the rejection of claim 14, but fails to explicitly teach wherein the air flow circulates by natural convection effect in the case. 
          IRITANI teaches an electric power source device wherein the air flow circulates by natural convection effect in the case (refer to par. 8).  
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the air flow circulates by natural convection effect in the case as taught by IRITANI in order to provide temperature difference between the lower and upper portions of the battery casing and the battery cells can be balanced and thereby the battery cells are effectively heated (refer to par. 8 of IRITANI). 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Maxbauer et al. (US 2014/0284022) in view of IRITANI et al. (US 2011/0300421), further in view of Kobayashi et al. (US 2002/0005708).
In regards to claim 18, Maxbauer as modified meets the claim limitations as disclosed above in the rejection of claim 4, but fails to explicitly teach wherein the case and the electric power storage device delimit respectively first elements and second elements of a same fastening system ensuring holding the electric power storage device at the location relative to the case.  
        Kobayashi teaches a power supply unit wherein the case (battery case 2; Figs. 1-2) and the electric power storage device (a plurality of battery modules 3) delimit respectively first elements (left side elements such as bolts 20 and nuts 9; Fig. 2) and second elements (right side elements such as bolts 20 and nuts 9; Fig. 2) of a same fastening system ensuring holding the electric power storage device (3) at the location relative to the case (2). 
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating appliance of Maxbauer such that the case and the electric power storage device delimit respectively first elements and second elements of a same fastening system ensuring holding the electric power storage device at the location relative to the case as taught by           Kobayashi in order to increase the cooling efficiency of the cells at the further downstream can be enhanced to reduce the difference in temperatures within the storage battery row (refer to par. 7 of Kobayashi). 

                                                 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763